11 So.3d 999 (2009)
Samuel WIGFALS, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
Nos. 1D07-4724, 1D07-4725.
District Court of Appeal of Florida, First District.
June 22, 2009.
Samuel Wigfals, pro se, Appellant.
Bill McCollum, Attorney General; Joe Belitzky, Assistant Attorney General; and *1000 Kathleen Von Hoene, General Counsel, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED for lack of jurisdiction. See Gaither v. McDonough, 968 So.2d 57, 58 (Fla. 1st DCA 2007).
WEBSTER, BENTON, and ROBERTS, JJ., concur.